Third District Court of Appeal
                               State of Florida

                         Opinion filed January 13, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1701
                         Lower Tribunal No. 96-12914
                            ________________


                               Steven Gamble,
                                    Appellant,

                                         vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Lody Jean, Judge.

      Steven Gamble, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

      PER CURIAM.

      Affirmed. See Gamble v. State, 919 So. 2d 452 (Fla. 3d DCA 2005).